      Case 4:18-cv-00220-HLM-WEJ Document 1 Filed 10/09/18 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION


AMANDA GADDIS,                             )
                                           )
                            Plaintiff,     )
                                           )
vs.                                        )    No.
                                           )
CARPENTER’S WRECKER                        )
SERVICE, INC.,                             )
                                           )
                          Defendant.       )


                                  COMPLAINT

      Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), Plaintiff

files this lawsuit against Defendant and alleges the following:

      1.     The Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. Section 1331.

      2.     Plaintiff is a resident of Dalton, Whitfield County, Georgia.

      3.     Defendant is a corporation incorporated under the laws of Georgia.

Its principal office is located in Tunnel Hill Georgia, and it operates a business

located in Rocky Face, Georgia. Its registered agent for service of process is

Michael Carpenter, 3135 Chattanooga Road, Rocky Face, Georgia, 30740.

      4.     Defendant    provides       wrecker/towing   services   to   individuals,
      Case 4:18-cv-00220-HLM-WEJ Document 1 Filed 10/09/18 Page 2 of 5




businesses, and law enforcement agencies in North Georgia and Tennessee.

Defendant employs drivers who drive wreckers and tow the vehicles of

Defendant’s customers. Defendant also employs dispatchers who receive calls

from customers and dispatch Defendant’s drivers to the locations where vehicles

are picked up and towed to their requested destinations.

      5.     Plaintiff was employed by Defendant as a dispatcher from

approximately July of 2015 through June of 2017.

      6.    While Plaintiff was employed by Defendant as a dispatcher, she

received calls from Defendant’s customers; dispatched drivers to locations where

vehicles were picked up and towed to their requested destinations; and

communicated with the drivers and customers throughout the process.

      7.    While Plaintiff was employed by Defendant, she routinely worked

overtime hours of more than 40 per workweek.

      8.    While Plaintiff was employed by Defendant, Defendant paid Plaintiff

a salary of $450.00 per week.

      9.    Plaintiff was not paid overtime compensation of one and one-half

times her regular rate of pay for overtime hours of more than 40 per workweek.

      10.   Defendant’s wreckers travel across state lines to pick up, tow, and/or

deliver vehicles. Accordingly, at all times material to this action, Defendant was



                                         2
      Case 4:18-cv-00220-HLM-WEJ Document 1 Filed 10/09/18 Page 3 of 5




an enterprise engaged in commerce or in the production of goods for commerce as

defined by Section 203(s)(1) of the FLSA.

      11.    Defendant had annual gross volume of sales which exceeded

$500,000.00.

      12.    While Plaintiff worked for Defendant, Defendant was an "employer"

of Plaintiff as defined by Section 203(d) of the FLSA.

      13.    While Plaintiff worked for Defendant, Plaintiff was an "employee" of

Defendant as defined by Section 203(e)(1) of the FLSA.

      14.    The minimum wage and overtime provisions of the FLSA set forth in

Sections 206 and 207, respectively, apply to Defendant.

      15.    Defendant’s failure to pay Plaintiff overtime wages of one and one-

half times her regular rate of pay for all overtime hours worked was a violation of

Section 207 of the FLSA.

      16.    Defendant’s violation of Section 207 of the FLSA was willful.

Specifically, Defendant was well aware of its obligation to pay Plaintiff overtime

pursuant to the FLSA, or recklessly disregarded its legal obligation.

      17.    As a result of Defendant’s failure to comply with Section 207 of the

FLSA, Defendant is liable to Plaintiff for overtime back pay.

      18.    In addition to the amount of unpaid overtime wages owing to Plaintiff,



                                         3
      Case 4:18-cv-00220-HLM-WEJ Document 1 Filed 10/09/18 Page 4 of 5




Plaintiff is also entitled to recover an equal amount of liquidated damages pursuant

to 29 U.S.C. § 216(b).

       19.   Plaintiff is entitled to an award of attorney’s fees and costs pursuant

to 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff prays for a judgment for damages against

Defendant that include the following:

       (a) overtime back pay;

       (c) liquidated damages in an amount equal to her overtime back pay;

       (d) reasonable attorney’s fees;

       (e) the costs and expenses of this action;

       (f) interest; and

       (f) all further general legal and equitable relief to which she may be

entitled.



                                         Respectfully submitted,

                                         /s/ R. Scott Jackson, Jr.
                                         R. Scott Jackson, Jr., GA Bar #387630
                                         4525 Harding Road, Suite 200
                                         Nashville, TN 37205
                                         (615) 313-8188
                                         (615) 313-8702 (facsimile)
                                         rsjackson@rsjacksonlaw.com



                                           4
Case 4:18-cv-00220-HLM-WEJ Document 1 Filed 10/09/18 Page 5 of 5




                             John McCown, GA Bar #486002
                             Warren & Griffin, P.C.
                             300 West Emery Street, Suite 108
                             Dalton, GA 30720
                             (706) 529-4878
                             (706) 529-3890 (facsimile)
                             john.mccown@warrenandgriffin.com

                             Attorneys for Plaintiff




                               5
